DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                NO. 12-06-00108-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
MEAGAN
MARSH,  §          APPEAL
FROM THE 349TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          HOUSTON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
 
            Appellant has filed a motion to dismiss this appeal.  The motion is signed by Appellant and her counsel.  No decision having been delivered by this
Court, the motion is granted, and the appeal is dismissed in accordance with
Texas Rule of Appellate Procedure 42.2.
Opinion
delivered August 2, 2006.
Panel
consisted of Worthen, C.J. and Griffith, J.
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)